Title: To George Washington from Thaddeus Burr, 23 November 1782
From: Burr, Thaddeus
To: Washington, George


                  
                     Sir
                     Fairfield Novr 23 1782
                  
                  The duty we owe our Country dictates that we ought to inform you; that the Supply of Provisions, which the Enemy recieve from this Town, and the Towns west of us is great, and become alarming; And not withstanding every effort in our power has been used to prevent it, within the bounds of this Town, we find, that we are unable to put a stop to the pernicious commerce, unless we can be supported by Guards whom we can confide in—We therefore take the liberty to request your Excellency, if it is consistant with the public good, that we may have a detachment from the Army under your Command stationed in this Town during the Winter and Spring, which, we doubt not, will effectually prevent any supplies going from us—If you should think proper from this representation to favor us with a Detachment; we engage to do everything in our power to accommodate them with Provisions & Fuel untill they can be regularly supplied by the Contractor and Quarter-Master: And we beg leave to inform your Excellency, that it would be pleasing to us, and the Inhabitants in general, that Majr Tallmadge (who is well acquainted with the Coast, and whom we highly esteem as a Gentleman and a vigilent Officer) might Have the command.  We are with the greatest respect and esteem Your Excellencys most obedient and very hume Servants
                  
                     The civil Authority & Selectmen of Fairfield
                     Signed Pr order
                     Thaddeus Burr
                     
                  
               